



Exhibit 10.6


uscelllogoa08.jpg [uscelllogoa08.jpg]


March 4, 2020




Mr. Laurent C. Therivel




Dear Laurent,


I am delighted to offer you the opportunity to serve as the President and Chief
Executive Officer ("CEO") of United States Cellular Corporation ("USCC"), and am
confident that with your outstanding operational and strategic knowledge and
experience and with your proven leadership capabilities, USCC will be well
positioned for and will achieve superior performance, growth and long-term
profitability. I am looking forward to working with you to substantially enhance
the Company's performance and success. As USCC's President and CEO, you will be
elected to the USCC Board and will report to me in my capacity as USCC Board
Chairman, as well as to the Board.


It is our expectation that you and I will determine a mutually agreeable date
for you to commence employment with USCC, which will be no later than August
1st, 2020.


Set forth below is information regarding key elements of what your compensation
would be as President and CEO of USCC:


1.
Base Salary: Effective as of the date that you commence service as President and
CEO, your base salary for 2020 will be $755,000 per year (prorated for months
served after your start date). Our policy is to review the salaries of senior
executives annually as soon after January 1st as feasible, with adjustments
retroactively effective to January 1st (for example in 2021). Your base salary
will be subject to applicable tax withholding and benefit plan deductions.



2.
Annual Bonus: The Annual Cash Incentive Award ("Bonus") target opportunity for
2020 will be 110% of your base salary for 2020 (target award equal to $830,500)
and based on USCC's approved 2020 Executive Officer Annual Incentive Plan. The
amount of the 2020 Bonus shall be prorated for months served during 2020. Actual
bonus awards can range from 0% to 200% of the target award, based upon the
achievement of specified company objectives (e.g. service revenues, operating
cash flow, capital expenditures, equivalent handset net adds, and customer
engagement), Chairman assessment on strategic initiatives, and individual
performance, as determined by the Chairman. Your bonus will be subject to
applicable tax withholding and benefit plan deductions.



3.
Annual Equity Awards: USCC has a Long-Term Incentive Program under which annual
equity grants are made to eligible associates (in recent years, in the form of
restricted stock units and performance share units). I will recommend that the
USCC Long-Term Incentive Compensation Committee ("LTICC") approve that the first
annual equity award granted to you, the 2021 grant, have a target LTI award
opportunity equal to $4,500,000 in value at grant. The 2021 LTI grant is planned
to be made in April 2021 and will be based on the approved 2021 LTI design. For
reference, the 2020 LTI mix is expected to be as follows:

a.
Restricted stock units ("RSUs") - 50% of expected value, cliff vests if remain
employed through third anniversary of grant

b.
Performance share units ("PSUs") - 50% of expected value, cliff vests if remain
employed through third anniversary of grant; target award adjusted in year
following grant based on performance during the year of grant (e.g. 2020
performance, final award is 50% to 200% of target based on performance)

For information purposes, 2020 metrics for the PSUs are likely to be based upon
Consolidated Operating Cash Flow, Consolidated Total Service Revenues, Postpaid
Handset Voluntary Defections and Consolidated Capital Expenditures. The LTICC
reserves the right to amend the type, weighting, performance metrics and other
terms of the LTI awards.


I anticipate that you would receive Annual Equity Awards each calendar year you
serve as President and CEO of USCC in a target amount with a grant date value
not less than $4,000,000.


4.
Two Initial Equity Awards: I will recommend that the USCC LTICC grant to you, as
soon as administratively practicable following your start date, the following
two equity awards.



First, an RSU equity award with a grant date value equal to $2,250,000 ("Initial
RSU Award"), which will cliff vest 6 years after your start date subject to your
continued employment. Second, an accomplishment equity award with a grant date
value equal to $4,500,000 (the "Initial Accomplishment Award") with vesting
conditional on, during any two calendar-year period commencing no earlier than
January 1, 2021 and ending no later than December 31, 2026, USCC achieving both:
greater than the wireless industry total revenue average growth rate (defined as
the weighted average wireless revenue growth of AT&T, Verizon and T-Mobile, or
their successors, for that two year period) and during the same two year period
USCC achieving an average annual return on capital that exceeds 6%. This award,
if it vests based upon performance, would be settled in March of the year
following the successful accomplishment of these two objectives.







--------------------------------------------------------------------------------





5.
Cash Retention Awards: Provided that you remain employed by USCC and its
affiliates on the date specified below, you will receive a cash payment equal to
the applicable amount set forth below (subject to applicable tax withholdings).
The payment will be made within five business days following the date set forth
below. In the unlikely event that USCC terminates your employment involuntarily
without cause or a Change in Control occurs (in each case as defined in Exhibit
A) prior to a date specified below, you nevertheless will be entitled to any
unpaid amount set forth below, which will be paid to you within thirty days
following the date of your termination or the date of the Change in Control, as
applicable. Payment of the cash retention amount in the case of your involuntary
termination without cause shall be subject to your execution (and
non-revocation) of a release of all claims against USCC and its affiliates in
the Company's then customary form (a "General Release").



Date
Amount
12/1/2020
$1,300,000
6/30/2022
$400,000
12/1/2023
$885,000
12/1/2024
$295,000





6.
Equity Treatment upon Change in Control: In the unlikely event of a Change in
Control of USCC (as defined in Exhibit A) prior to April 1, 2027, I will
recommend that the USCC Board approve that you receive accelerated vesting of
all awarded and unvested equity awards (annual LTI grants and the Initial RSU
Award), with the exception of the Initial Accomplishment Award. In such event, I
will recommend that the USCC Board approve that you receive accelerated vesting
with respect to one-third of the shares subject to the Initial Accomplishment
Award. If you continue to work for USCC or a USCC successor entity after a
Change in Control, you will not receive the one-year salary noted under
Severance in Section 11 hereof.



7.
Benefits: You will be eligible to participate in the same medical, life
insurance and retirement programs which USCC extends to its top executives
subject to the same participation rules governing all new employees. The CEO of
USCC is eligible to participate in the Tax-Deferred Savings Plan (a qualified
401(k) plan) and Pension Plan (a qualified defined contribution plan), and two
non-qualified plans-the Supplemental Executive Retirement Plan ("SERP") and
Deferred Compensation Plan.



8.
Vehicle: A company car under our company vehicle policy for corporate
executives. Each year the amount that the company will pay for eligible
associates is reevaluated.



9.
Club Membership: Membership at a business-oriented club in Chicago (the Union
League Club, University Club, Chicago Club, etc.) to provide a convenient
location for business meetings.



10.
Vacation: Up to four weeks of paid vacation may be taken each year at times, of
course, that will not jeopardize performance of your responsibilities. Vacation
time will be pro­ rated for the current calendar year based on your start date.



11.
Severance: In the unlikely event that USCC terminates your employment
involuntarily without cause (as defined in Exhibit A) prior to April 1, 2027,
subject to your execution (and non-revocation) of a General Release, USCC shall
pay you a severance amount equal to your then current annual base salary. Such
amount shall be paid to you in a lump sum within 60 days following your
separation from service and shall be subject to applicable tax withholding.



12.
Relocation Assistance: USCC will provide a reasonable and market-based
relocation package from Mexico and Dallas to the Chicago area. Under the USCC
relocation plan, such benefits include shipment of household goods, real estate
assistance, temporary living, and home finding assistance (see attached
description).



13.
Business and Travel Expenses: The Company will reimburse you for all reasonable
expenses incurred in performance of your duties on behalf of the Company in
accordance with company policy.



Note that reimbursements and payments under this letter (whether of cash or
equity) are intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code to the maximum extent possible. To the extent Section 409A
applies to such reimbursements or payments, this letter shall be interpreted to
comply therewith. Each reimbursement and payment under this letter shall
constitute a "separately identified" amount within the meaning of Treasury
Regulation
§1.409A-2(b)(2).


This offer is contingent upon a successful background check, acceptable results
of a standard pre-employment drug screen, and your written acknowledgment to
USCC that either:


(a)you have received written assurances from a Texas lawyer that your employment
by USCC and its affiliates will not result in the breach of any restrictive
covenant or other agreement, including, but not limited to, non-competition,
non-solicitation, confidentiality, work-for-hire or similar agreements, and/or


(b)your current employer waives and/or agrees not to enforce any such
restrictions in connection with your employment with USCC, and that your counsel
has advised you that such assurances are sufficient to give you the requisite
comfort to accept this offer letter.







--------------------------------------------------------------------------------





If you have satisfied the conditions of the immediately preceding sentence,
then, in the event of any dispute with your current employer with respect to the
applicability of any restrictive covenant or similar agreement, USCC will
reimburse you for reasonable attorney's fees of counsel reasonably acceptable to
USCC up to a maximum of the first $100,000 of legal fees incurred. Any such
payment shall occur no later than March 15 of the calendar year following the
calendar year during which the legal fees were incurred. In addition, this offer
is contingent upon (i) your acceptance and signature on this offer letter, (ii)
your acceptance and signature on USCC's
Confidentiality/Non-Solicitation/Non-Competition Agreement, a copy of which is
attached, and (iii) the USCC Board approval of your appointment to become the
President and CEO of USCC, which I anticipate they will be pleased to provide.


In the event your employment with your current employer ends prior to the agreed
upon start date with USCC and you have fulfilled all contingencies above, we
will provide you a payment of $40,000 per month (subject to applicable tax
withholdings) for up to four months for each full month after the date your
employment ends with your current employer and before your commencement of
employment with USCC, payable on the first day of each month.


This letter agreement shall be construed in accordance with, and governed by,
the substantive laws of the State of Illinois without reference to principles of
conflicts of law. Each party agrees that it shall bring any action or proceeding
in respect of any claim arising out of or related to this letter agreement,
whether in tort or contract or at law or in equity, exclusively in the United
States District Court for the Northern District of Illinois or the courts of the
State of Illinois (the "Chosen Courts") and (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to laying
venue in any such action or proceeding in the Chosen Courts for purposes of any
such action or proceedings, (iii) waives any objection that the Chosen Courts
are an inconvenient forum or do not have jurisdiction over any party and (iv)
agrees that service of process upon such party in any such action or proceeding
shall be effective if notice, including the original or a copy of such process,
is given by certified or registered mailing to USCC at 8410 W. Bryn Mawr Ave.,
Chicago, IL 60631, Attention: Vice President Legal, or if to you, at , or such
other address as you may specify in writing to me. Each of us hereby irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or related to this letter agreement.


We recognize that you have the option, as does USCC, of ending your employment
with USCC and its affiliates at any time, with or without notice and with or
without cause. As such, your employment with USCC will be at-will and neither
this letter nor any other oral or written statements or representations
regarding your employment may alter your at-will status or may be considered an
employment contract.


Laurent, we are looking forward to working with you as the next USCC President
and CEO. We believe that this financial and benefits package will provide you
with a major financial incentive for you to lead USCC to outstanding growth and
overall performance.


Very truly yours,


/s/ LeRoy T. Carlson, Jr.


LeRoy T. Carlson, Jr.
Chairman




Please acknowledge your agreement with the terms outlined in this letter.
    
/s/ Laurent Therivel
 
6/1/2020
Laurent Therivel
 
Date








--------------------------------------------------------------------------------





Exhibit A


DEFINITIONS


As used in this letter, the following terms shall have the respective meanings
set forth below:


a."Cause" shall mean (i) a material breach by the executive of his employment
duties and responsibilities (other than as a result of incapacity due to
physical or mental illness) (A) which is the result of the executive's
negligence or (B) which is demonstrably willful and deliberate on the
executive's part and which is committed in bad faith or without reasonable
belief that such breach is in the best interests of USCC; (ii) the commission by
the executive of a felony involving moral turpitude; (iii) a court order having
a material adverse impact on the executive's ability to serve as the USCC
President and CEO; or (iv) violation of USCC's
Confidentiality/Non­Solicitation/Non-Competition Agreement or any agreement with
USCC or its affiliate containing similar provisions.


b."Change in Control" shall have the meaning set forth in USCC's Long-Term
Incentive Plan.







--------------------------------------------------------------------------------





USCC SERVICES, LLC
CONFIDENTIALITY/NON-SOLICITATION/NON-COMPETITION AGREEMENT


In consideration and as a condition of employment or continued employment with
USCC Services, LLC, including its parents, subsidiaries and affiliates, and the
predecessors, successors or assignors of any of them (hereinafter referred to as
"Employer" or "Company"), Employee acknowledges and agrees as follows regarding
the confidentiality of information and non- solicitation of customers and
employees of Employer and its affiliates:


1.Agreement Regarding Confidentiality. During and after Employee's employment
with Employer, except as required in Employee's duties to Employer, Employee
agrees to hold in strict confidence and/or not use for Employee's own benefit,
and not disclose to or use for the benefit of any person, firm, or corporation,
without the express written authorization of Employer, any Confidential
Information or Trade Secrets, as defined herein. In addition, Employee agrees to
protect and maintain the privacy and security of any Personal Data obtained
during the course of employment or to which Employee has access, consistent with
Company policies and in accordance with all applicable federal, state and local
privacy and security laws and where applicable, comply with the privacy of
health and medical information covered by the Health Insurance Portability and
Accountability Act of 1996. Employee will refrain from, by act or omission,
placing the Company in violation of any applicable privacy or data protection
law. This promise of confidentiality is in addition to any common law or
statutory rights of Company to prevent disclosure of its and its affiliates'
Confidential Information and/or Trade Secrets.


2.Confidential Information Defined. "Confidential Information" means any
information that Employee learns or developed during the course of employment
with Company that gives the Company or any of its affiliates a commercial
advantage over a competitor that does not have such information and/or
information that is not generally known to persons or entities outside the
Company, regardless of whether it is labeled confidential. Such information
includes, but is not limited to, Personal Data, proprietary processes, formulas,
computer software, programs and communication systems, data, know-how,
inventions, improvements, techniques, training methods, business management
methods and strategies, marketing plans, forecasts, customer and supplier lists,
customer and supplier contracts and contacts, personal and/or financial
information of customers, books, records, accounts, data processing information
or computer programs, rate structure, price and cost lists, contract expiration
dates, discounts or special/non-public promotions or programs, financial
information, or any other document or information which refers to or related to
Employer's or any of its affiliates' businesses and affairs, which Employee
acknowledges may be contained in written manuals, verbal communications, in
unwritten knowledge of Employee or of other employees, and/or any other tangible
method of expression, including hard disk and soft disk drive mechanisms
(hereinafter, along with the information described in paragraph 3 below, "trade
secret" and/or "confidential" or "proprietary information"). Confidential
Information also includes information of third parties for which the Company or
its affiliates have accepted obligations of confidentiality. Nothing in this
Agreement is intended to prohibit Employee from discussing with fellow
employees, or with third parties who are not competitors of Employer, wages,
hours and other terms and conditions of employment.


3.Trade Secret Defined. "Trade Secret" is information that qualifies as a trade
secret under the Illinois Trade Secrets Act, 765 ILCS 1065.


4.Personal Data Defined. “Personal Data” means any information that refers or
relates to an identified or identifiable individual, including but not limited
to first and last name, home or other physical address, telephone number, e-mail
address or other online contact information, Social Security number or similar
governmental identifier, any biometric data, date of birth, consumer, health,
financial, or any other information relating to an individual that is combined
with any of the above.


5.Invention Assignment.


(a)Ownership Of Creations. Employee agrees that all programs, sub-routines,
codes, formulas, documentation, and other inventions, discoveries, developments,
improvements, ideas, copyrightable creations, works of authorship, mask works
and other contributions (herein collectively referred to as "Creations"),
whether or not patented or patentable, or copyrighted or copyrightable, which
are in the future conceived, made, developed, created or acquired by Employee,
either individually or jointly, during any employment by Employer and which
relate in any manner to Employee's work for Employer, the research or business
of Employer, or fields to which the business of Employer may reasonably extend
(regardless of the extent developed at Employer's facilities, at Employee's
home, or elsewhere), shall belong to Employer (or Employer's designee(s)), and
Employee does hereby sell, assign, and transfer to Employer (or, at Employer's
option, Employer's designee(s)) Employee's entire right, title and interest
(worldwide) in and to the Creations and all intellectual property rights
thereto. Employee agrees to keep complete records of such Creations.


(b)Disclosure Of Creations; Applications. Employee agrees to promptly and fully
disclose the Creations to Employer, in writing if requested by Employer, and to
execute and deliver any and all lawful applications, confirmatory assignments,
and other documents which Employer requests for protecting the Creations in the
United States and/or any other country. Employer or Employer's designee(s) shall
have the full and sole power to prosecute such applications and to take all
other action concerning the Creations, and (during and after employment)
Employee will cooperate fully within a lawful manner, at the expense of
Employer, in the preparation and prosecution of all such applications and in any
legal actions and proceedings concerning the Creations.


(c)Presumption Of Ownership. Without diminishing in any way the rights granted
to Employer above, where lawful, if a Creation is described in a patent
application or is disclosed to a third party by Employee within six months after
Employee leaves the employ of Employer, Employee agrees that it is to be
presumed that the Creation was conceived, made, developed, acquired, or created
by Employee during the period of employment by Employer, unless Employee can
prove otherwise.







--------------------------------------------------------------------------------





6.Non-Solicitation of Customers and Prospective Customers. Employee specifically
acknowledges that by virtue of employment with Employer, that Employee may have
substantial access to the Company's and its affiliates' confidential customer
lists and/or confidential customer contacts. Employee further acknowledges that
customers have regular or repeated dealings with Employer which results in
systematic or frequent actions, contracts, sales, or business relations, and
that Employer and its affiliates receive habitual or consecutive business from
such customers. Employee also acknowledges that the customer lists and contacts
are not matters of public or general knowledge, that such customer lists or
customer contacts have been developed by Employer and its affiliates, at
substantial cost and expense, that the customer lists and customer contacts are
extremely valuable to Employer and its affiliates and that such customer lists
or customer contacts could not be easily replicated. As such, Employee agrees to
the following provisions restricting the solicitation of customers as follows:


(a)Non-Solicitation of Customers. During Employee’s employment and for one year
following the termination of Employee's employment with Employer, regardless of
the reason for the termination, Employee will not directly or indirectly
provide, or solicit to provide, to any existing Employer or Employer affiliate
customer (or provide any information to a third party in connection with its or
their direct or indirect solicitation of said customers), with whom Employee had
contact in the one year period immediately prior to termination of Employee's
employment, the same or similar services or products provided by Employer or
Employer’s affiliates, other than on Employer’s behalf.


(b)Non-Solicitation of Prospective Customers. During and for one year following
the termination of Employee's employment with Employer, regardless of the reason
for the termination, Employee will not directly or indirectly provide, or
solicit to provide, to any Employer or Employer affiliate prospective customer
(or provide any information to a third party in connection with its or their
direct or indirect solicitation of said potential customers), with whom Employee
had contact in the one year period immediately prior to termination of
Employee's employment, the same or similar services or products provided by
Employer or Employer's affiliates, other than on Employer's behalf. For purposes
of this provision, "prospective customer" shall mean any person or entity that
is the subject of an open bid or proposal at the time that Employee's employment
terminates.


7.Non-Solicitation of Employees. During and for one year following the
termination of Employee’s employment with Employer, regardless of the reason for
the termination, Employee agrees not to solicit, induce or encourage, or attempt
to solicit, induce or encourage, other than on the Employer's behalf, any
employee of Employer or its affiliates to leave the employment of Employer or
its affiliate or breach his/her employment duties.


8.Non-Compete. During and for one year after Employee’s employment with
Employer, Employee shall not work for any entity which is a wireless service
carrier that operates in any market within the continental United States in
which the Company operates in the same or similar role for which Employee worked
for Employer or which may require utilizing any Confidential Information or
Trade Secrets acquired while employed by Employer. For purposes of the
foregoing, “wireless carrier” includes any wireless carrier holding a license
granted by the Federal Communications Commission, as well as any reseller or
MVNO. “Work for” includes, whether paid or unpaid, as an employee, officer,
director, consultant or advisor.


9.Notice to Subsequent Employer(s). Within five (5) business days of Employee’s
acceptance of a position with any person or entity during and for one year after
Employee’s employment with Employer, Employee agrees to give prior written
notice to Employer of the name of such person or entity. In any event, Employee
hereby consents to Employer contacting each such person or entity, including
providing a copy of this Agreement to each such person or entity, to ensure that
Employee remains in full compliance with the provisions of this Agreement.


10.Non-Disparagement. Employee agrees that Employee has not made, and will not
make, directly or indirectly any oral, written, electronic (including, but not
limited to, on social media, websites, blogs, email and/or text messages) or
other type of communication, or release any information or encourage others to
make any communication or release any information, that is designed to embarrass
or disparage Employer or its affiliates to anyone, including Employer's
customers, vendors, competitors, associates, former associates, potential
associates or the press or other media in any country; provided, that it will
not be a violation of this paragraph for Employee to make truthful statements
when required by legal process to do so by a court of law, by any governmental
agency having supervisory authority over the business of Employer or by any
administrative or legislative body (including a committee thereof) with the
jurisdiction to order Employee to divulge, disclose or make accessible such
information.


11.Return of Materials. Employee agrees that upon Employer's request at any
time, but, in no event, not later than the voluntary or involuntary termination
of the employment relationship, to deliver to Employer and not keep or deliver
to anyone else, at anytime, any and all records, documents, notes, memoranda,
specifications, devices, electronic data, emails, computer disks, and, in
general, any and all material relating to Employer's business and/or any
"Confidential Information", "Trade Secrets" "Personal Data" or "Creations" as
described in paragraphs 2, 3, 4 and 5 above, and shall not retain any copies
thereof and further agrees not to make any summaries of, take any notes with
respect to, or memorize any such information for Employee's benefit or that of
any person, firm or corporation other than Employer.


12.Improper Use During Employment. Employee acknowledges that improperly using
or disclosing Confidential Information, Trade Secret or Personal Data
information subjects Employee to disciplinary action, up to and including
termination of employment, and/or legal action, even if he or she does not
actually benefit from the disclosed information.







--------------------------------------------------------------------------------





13.Remedies. Employee hereby acknowledges and agrees that the services rendered
by Employee to Employer, and the information disclosed to Employee during and by
virtue of Employee’s employment, are of a special, unique and extraordinary
character, and the breach of any such provisions of this Agreement will cause
Employer irreparable injury and damage, and consequently Employer shall be
entitled to, in addition to all other remedies available to it, injunctive and
equitable relief to prevent a breach of this Agreement, or any part of it, and
to secure the enforcement of this Agreement. Employer shall be entitled to
collect from Employee, Employer's reasonable attorneys fees incurred in
connection with: (1) Employer's enforcement of any of the provisions of this
Agreement including, but not limited to, its enforcement of the forum-selection
clause, and (2) any suit for damages stemming from Employee's breach of any of
the provisions of this Agreement.


In addition, Employee may not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made: (a) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney, and provided that such
disclosure is solely for the purpose of reporting or investigating a suspected
violation of the law, or (b) in a complaint or other document filed in a lawsuit
or other proceeding, provided that such filing is made under seal. Additionally,
in the event Employee files a lawsuit against Employer for retaliation by the
Employer against the Employee for reporting a suspected violation of law,
Employee has the right to provide trade secret information to his or her
attorney and use the trade secret information in the court proceeding, although
Employee must file any document containing the trade secret under seal and may
not disclose the trade secret, except pursuant to court order.


14.Agreement as to Reasonableness. Employee agrees and acknowledges that the
provisions of this Agreement are fair and reasonable in both scope and content
and are reasonably necessary for the protection of Employer’s and its
affiliates' businesses. Employee further agrees and acknowledges that the
provisions of this Agreement do not, and will not, unduly impair Employee's
ability to earn a living after Employee's employment with Employer ends.


15.No Waiver. Employer’s waiver of a breach by Employee of any provision of this
Agreement or failure to enforce any such provision with respect to Employee
shall not operate or be construed as a waiver of any subsequent breach by
Employee of any such provision or of any other provision, or of Employer’s right
to enforce any such provision or any other provision with respect to Employee.
No act or omission of Employer shall constitute a waiver of any of its rights
hereunder except for a written waiver signed by the Employer.


16.Miscellaneous. This Agreement may not be assigned, or any duties delegated,
in whole or in part, by Employee without the prior written consent of Employer.
Employer may assign this Agreement to another entity upon written notice to
Employee. This Agreement, and any written employment agreement between the
Employee and the Company, constitutes the entire agreement between Employee and
Employer as it relates to Employee’s employment by Employer, and supersedes any
other agreement, either oral or written with the exception of any agreements
concerning confidentiality, trade secrets, non-solicitation or non-competition,
all of which shall remain in full force and effect, and are hereby confirmed and
ratified. Employee understands and agrees that nothing in this Agreement shall
be understood, argued and/or interpreted to alter Employee's status as an
at-will employee whose employment may be terminated by Employer at any time,
with or without cause. This Agreement may not be amended or modified other than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


17.Controlling Law and Forum. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Illinois, without
reference to principles of conflicts of laws. Each party agrees to bring any
action or proceeding in connection with any claim arising out of or related to
this Agreement, whether in tort or contract or at law or in equity, exclusively
in the United States District Court for the Northern District of Illinois or the
courts of the State of Illinois (the “Chosen Courts”) and (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts
for purposes of any such action or proceedings, (iii) waives any objection that
the Chosen Courts are an inconvenient forum or do not have jurisdiction over any
party and (iv) consents to the service of process in any such action or
proceeding by certified or registered mailing of the summons and complaint
therein directed to Employee at Employee's last known address on file with
Employer or Employer through the Senior Vice President of Human Resources at its
principal place of business in Chicago, Illinois.


18.Modification and Severability. It is the intention of the parties that if, in
any action before any court empowered to enforce such covenants, any term,
restriction, covenant, or promise is found to be unenforceable, then such term,
restriction, covenant, or promise shall be deemed modified to the extent
necessary to make it enforceable by such court. The parties agree that in the
event that any part of the Agreement shall be declared invalid, it shall not
affect the validity of any of the remaining terms or provisions of the
Agreement. The covenants and agreements of Employee above shall survive the
termination of this Agreement for any reason.







--------------------------------------------------------------------------------





EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ AND UNDERSTANDS THIS AGREEMENT IN
ITS ENTIRETY, HAS REVIEWED THIS AGREEMENT WITH INDIVIDUALS OF EMPLOYEE'S OWN
CHOOSING, AND THAT EMPLOYEE HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY, AND
INTENDS TO BE BOUND THEREBY.
Accepted and Agreed:
 
USCC Services, LLC
 
 
By:
 
Employee (signature)
 
 
 
 
 
 
 
 
 
 
Title:
 
Printed Employee Name
 
 
 
 
 
 
 
 
Date:
 
 
Date:
 






